DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 5/3/21. Claims 1, 3, and 21-22 have been amended, claims 2, 12, and 23 have been cancelled and no new claims have been added. Thus, claims 1, 3-11, and 13-22 are presently pending in this application.
Claims 1, 3, 5-11, and 13-22 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Franco Serafini on 6/28/21.

In claim 1, line 22 “at least one of the exhaust tubes” is changed to --the exhaust tube--.
In claim 1, line 23 “the communication opening” is changed to --a communication opening--.
Claim 4 is cancelled.
In claim 5, line 4 “the corresponding exhaust tube” is changed to --the exhaust tube--.
In claim 9, lines 1-2 “each exhaust tube” is changed to --the exhaust tube--.
In claim 9, line 2 “a communication opening” is changed to --the communication opening--.
In claim 10, lines 1-2 “each exhaust tube” is changed to --the exhaust tube--.
In claim 11, lines 1-2 “at least one of the exhaust tubes” is changed to --the exhaust tube--
In claim 11, lines 2-3 “a corresponding communication opening” is changed to --the communication opening--.
In claim 13, lines 1-2 “an end of each exhaust tube” is changed to --an end of the exhaust tube--.
In claim 13, lines 2-3 “a corresponding communication opening” is changed to --the communication opening--.
In claim 14, lines 2 and 4-5 (two instances) “at least one exhaust tube” is changed to --the exhaust tube--.
In claim 17, line 2 “an exhaust tube” is changed to --the exhaust tube--.
In claim 21, line 3 “the frame 1” is changed to --the frame (1)--.
In claim 22, line 9 “a partition wall” is changed to --the partition wall--.
In claim 22, line 27 “at least one of the exhaust tubes” is changed to --the exhaust tube--.
In claim 22, line 28 “the communication opening” is changed to --a communication opening--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose the specific structure and function as recited in claims 1 and 22. Such that a mask comprising a frame, a seal part on the frame, and wherein an exhaust tube runs outside of the mask in proximity of a side edge of the seal part, and wherein the exhaust tubes is made as a separate building part and is firmly or removably connectable to a communication opening of the seal part. 
The closest prior art of record, Caprice (2016/0297505), does not specifically disclose the claimed apparatus as presented in claims 1 and 22. 
Caprice discloses a mask (10, fig 1) comprising a frame (12/40, fig 2); a seal portion (44, fig 2) mounted on the frame, and an exhaust tube (90/92, fig 9). However, the prior art reference fails to disclose the exhaust tube running outside of the mask in proximity of a side edge of the seal part, and is made as a separate building part, firmly or removably connectable to a communication opening of the seal part. 
Therefore, claims 1, 3, 5-11, and 13-22 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785